DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 27 January 2021, is acknowledged.  Claims 1-26, 32-36, 44, 46, 51-53, and 55-118 have been cancelled.  No claims have been added.  Claim 27 has been amended.  Claims 27-31, 37-43, 45, 47-50, and 54 are pending.

Applicant’s election without traverse of Group IV, claims 32 and 36 as well as linking claims 27, 40-43, and 45-54, in the reply filed on 11 August 2020, is again acknowledged.

Claims 28-31 and 37-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2020.

Claims 27, 40-43, 45, 47-50, and 54 are under consideration.
	


Information Disclosure Statement
The information disclosure statement filed 06 January 2021 been considered.  An initialed copy of the IDS accompanies this Office Action.  


Priority
Applicant’s claim for benefit to provisional application no. 62265382, filed 09 December 2015 is again acknowledged.  However, the provisional application still does not provide adequate written description support for the instant claims at least because it does not support a method of “reducing relapse of cancer” as recited in amended claim 27.  Accordingly, the instant claims are considered to have the effective filing date of PCT/US2016/066018; i.e., 09 December 2016.  

Applicant’s comment that the claims are entitled to benefit of the earlier filed provisional application is acknowledged.  But neither Example 1 nor pages 6-8 provide a clear disclosure of a method of reducing relapse.  The Examiner was also not able to locate support for this claim language elsewhere in the provisional application and it is noted that the data provided in the Figures of the provisional application is not as extensive as in the ‘428 application. 


Withdrawn Objections/Rejections
The following rejections are withdrawn:
The cancellation of claims 32, 36, and 51-53 has obviated all grounds of rejection regarding those claims.
Applicant’s amendment to limit the method to “reducing relapse” has obviated the rejection of claims 27, 32, 36, 40-43, 45, and 47-54 under 35 U.S.C. 112(a).
Applicant’s amendment to claim 27 to require nant-paclitaxel has obviated the rejection of claims 27, 32, 36, 42, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by WO2016109668 to Kang et al. (of record).
Applicant’s statement of common ownership has established an exception under 35 U.S.C. 102(a)(2)(C) and so has obviated the rejection of claims 27, 32, 36, 40-43, 45, 47-51, and 54 under 35 U.S.C. 102(a)(2) as being anticipated by WO2016160621 to Lee et al. (of record).
Applicant’s amendment to claim 27 to require nant-paclitaxel has obviated the rejection of claims 27, 32, 42, 43, and 52-54 under 35 U.S.C. 102(a)(2) as being anticipated by US10738279 to Lee (of record).
Applicant’s amendment to claim 27 to require nant-paclitaxel has obviated the rejection of claims 27, 32, 42, 43, and 52-54 under 35 U.S.C. 103 as unpatentable over the teachings of Uherek et al., Blood (2002) 100(4):1265-73 (IDS) in view of Jiang et al,. Cancer Invest (2010) 28:74-81 (IDS) and Foy et al., OncoImmunol (2012) 1:7,1004-16 (of record)
Applicant’s amendment to claim 27 to require nant-paclitaxel has obviated the rejection of claims 27, 32, 42, 43, and 52-54 on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10738279 (of record).   


Claim Amendments - New Grounds of Objection
Applicant’s addition of a new limitation not previously examined to claim 27 has necessitated multiple new or revised grounds of rejection.  To the extent Applicant’s arguments are applicable to the new rejections, those arguments are addressed following the statement of the new grounds.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 42, 43, 45, and  50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites the limitation "the method of claim 51 wherein the low dose . . . ”.  There is insufficient antecedent basis for this limitation in the claim because claim 51 has been cancelled.  It is suggested applicant amend the claim to depend from claim 45.  For examination purposes with respect to art, the claim will be interpreted as if depending from claim 45.  Applicant’s comment is noted, but claim 50 remains pending.
Claims 42 and 43 each recites the method of claim 27 wherein the step of co-administering “the cancer therapeutic agent” is . . . .  This limitation lacks antecedent basis because claim 27 only recites co-administering “nant-paclitaxel” rather than any cancer therapeutic agent.  
 Claim 45 recites the method of claim 27 wherein the step of co-administering “the chemotherapeutic drug” is . . . .  This limitation lacks antecedent basis because claim 27 only recites co-administering “nant-paclitaxel”.  
Appropriate correction is required.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27, 40-43, 45, 47-50, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016160621 to Lee et al. (pub’d 10/6/16; priority to 3/27/15) (“Lee;” of record).
In view of the effective filing date of the instant claims, the Lee reference is still available as prior art under 35 U.S.C. 102(a)(1).  A revised rejection addressing the amendment to claim 27 follows.  

Lee teaches NK-92 cells in combination therapies with cancer drugs.  See entire document, e.g., Abstract, [0011]-[0015], “claims”.  In one embodiment, Lee teaches treating breast cancer in a mouse model by administering a combination of the chemotherapeutic agent nant-paclitaxel, an NK-92 cell that is genetically modified to express a chimeric antigen receptor (CAR) specific for the tumor antigen HER2 (an therefore activated), and an activated NK cell that does not express a CAR in combination to reduce tumor growth.  E.g., Example 1 at [0108]-[0117] and Figures 1-3.  Lee teaches that this approach can be used to treat metastatic human breast cancer and for patients whose cancer has relapsed from a previous treatment.  E.g., [0099], [0117].  These teachings of Lee anticipate claims 27 and 54.
The paclitaxel is administered as low-dose “metronomic” chemotherapy.  E.g., [0108], [0110], [0116], [0117].  Paclitaxel is approved for administration at a 80-225 mg/m2 clinical dose and a 5 mg/kg dose in mice equates with a 14.8 mg/m2 dose in humans. [0085] and [0091].  The 
As indicated in Figure 1, the nant-paclitaxel was administered on days 1, 3, 4, 8, 10, 12, 15, 17, 19, 23, 25, and 27, the activated NK cells were administered on day 2, and the activated HER2-specific CAR-NK cells were administered on days 4 and 6.  This dosing schedule anticipates claims 40-43 as well as claims 49 and 50.
Lee therefore anticipates the claimed invention.  
Applicant’s argument regarding the earlier effective filing date of the instant claims has been addressed above.  Lee is currently still available as a reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27, 40-43, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Uherek et al., Blood (2002) 100(4):1265-73 (“Uherek;” IDS) in view of Vishnu & Roy, Women’s Health (2010) 6(4):495-506 (“Vishnu,” PTO-892) and Lee et al., Breast Cancer Res Treat (2008) 108:241-50 (“Lee;” PTO-892) as evidenced by MedGen Entry 1662587; ncbi.nlm.nih.gov/medgen/1662587, last visited 11 March 2021 (PTO-892).
Uherek teaches  genetically modified NK-92 cells expressing a chimeric antigen receptor (CAR) specific for HER2 (aka ErbB2) specifically and efficiently lyse HER2-expressing breast cancer cells that were resistant to parental NK-92 cells.  See entire document, but Abstract and Table 1, in particular.  The anti-HER2 NK92 cells are highly cytotoxic, indicating that they are activated, genetically-modified cells.  Uherek further teaches such genetically modified cells might allow for a potent cell-based therapeutic for treatment of HER2-expressing malignancies.  E.g., Abstract.

Uherek does not teach administering the genetically modified NK-92 cells for reducing relapse of breast cancer or that the anti-HER2 NK-92 cells should be administered along with nant-paclitaxel, as now required by claim 27.

Vishnu reviews the use of paclitaxel to treat breast cancer.  See entire document.  According to Vishnu, while early forms of paclitaxel showed clinical benefit, they were associated with side effects arising, at least in part, from their formulation.  Elimination of one of the solvents by formulating an albumin-bound nanoparticle form (nab-paclitaxel) resulted in a better safety and side-effect profile with an improved efficacy, leading to US FDA and European EMA approval of nab-paclitaxel for use in patients with metastatic breast cancer who 
Lee teaches that another Cremophor-free formulation of paclitaxel, the Cremophor-free, polymeric micelle formulation of paclitaxel “Genexol-PM”, has also shown promise in a phase II clinical trial for treating metastatic breast cancer.  See entire document, but especially Abstract and Discussion.  Lee compares the response rate and various adverse events and hypersensitivity reactions to nab-paclitaxel (ABI-007) and concludes that Genexol-PM provided a higher overall response rate and an absence of neutropenic fever when compared to nab-paclitaxel.  Summarized in Discussion.  Genexol-PM also had a higher maximal tolerated dose (MTD) that permitted it to be administered for a higher median number of treatment cycles.  Discussion, page 248.  As for nab-paclitaxel, Lee suggests that future studies should examine different dosing schedules, durations of delivery, and combination with other drugs.  Concluding sentence.  
As evidenced by the citations provided under the entry for MedGen 1662587, Genexol-PM is the same as nant-paclitaxel.  (See synonyms, but also see the “Prognosis” citation to Ahn et al. )

In view of the teachings of Vishnu and Lee, the ordinary artisan before the effective filing date of the claimed invention would have been motivated to combine the anti-HER2 NK-92 CAR-NK cells of Uherek with nant-paclitaxel (aka Genexol-PM) to treat metastatic breast cancer and reduce its relapse in patients with HER2/ErbB2-positive disease.  While nab-paclitaxel was clinically approved to treat metastatic breast cancer and relapse, Lee teaches that nant-paclitaxel was a potentially superior alternative to nab-paclitaxel and that it should not only be further investigated, but should be considered for combination therapies.  Uherek provides pre-clinical data to show that the anti-HER2 NK-92 cells can potently lyse tumor cells expressing HER2/ErbB2.  Since each therapy was known to be beneficial when used individually, and both Lee and Vishnu teach combining paclitaxel therapies with other anti-cancer drugs, including biologics, there was a reasonable expectation that combining therapies would provide an improved tumor size reduction.  While the references do not expressly KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Applicant’s arguments on page 7 that the references of record did not teach the newly added limitations of claim 27 for reducing relapse and treatment with nant-paclitaxel rather than chemotherapy more generally are acknowledged.  The revised rejection addresses these newly added limitations.
Applicant’s argument regarding unexpectedly superior results on pages 7-8 of the Remarks is also acknowledged.  While the results discussed in [0052] and [0055] and shown in Figures 3A and 3B might be evidence of unexpected results, those results are limited to treatment with a particular CAR construct in the HER2.taNK cells and in combination with a particular chemotherapy in which not only is the drug nant-paclitaxel, but it is nant-paclitaxel used in a metronomic protocol.  At present, those results are not commensurate in scope with any of the pending claims and so are not convincing evidence of unexpected results.   



Claims 27, 40-43, 45, 47-50, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Uherek in view of Vishnu and Lee, as evidenced by MedGen Entry 1662587, as applied to claims 27, 40-43, and 54 above, in further view of Jiang et al,. Cancer Invest (2010) 28:74-81 (“Jiang;” IDS) and/or Foy et al., OncoImmunol (2012) 1:7,1004-16 (“Foy;” of record).
The rejection of claims 27, 40-43, and 54 as unpatentable over Uherek in view of Vishnu and Lee, as evidenced by MedGen Entry 1662587 set forth above is incorporated here in full.  
Uherek in view of Vishnu and Lee does not teach administering the nant-paclitaxel in a low dose as recited in claims 45 and 47-50.

Jiang teaches that low-dose “metronomic” paclitaxel chemotherapy suppresses breast tumors and metastasis in a mouse model.  See entire document, e.g. Abstract.  The paclitaxel was utilized at 1.3 mg/kg and compared to a group of mice treated with the maximum tolerated dose of 20 mg/kg.  E.g. “Animal models and treatments” on page 75.  The low dose paclitaxel induced less side effects compared to the maximum tolerated dose.  E.g., page 78, Figure 2, “Discussion” on page 81.  
Foy teaches that low-dose paclitaxel could be synergistically combined with other anti-breast tumor therapeutics.  See entire document, e.g. Abstract.

In view of the teachings of Jiang and Foy, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to use low dose nant-paclitaxel in the treatment method of Uherek in view of Lee.  Each therapy was known to be beneficial when used individually, and Foy provides a reasonable expectation that combining therapies would provide a superior effect on tumor size reduction.  The low dose of paclitaxel selected for any human therapies would, in view of the doses used by Jiang and Foy, be less than 10% of a maximum approved dose of paclitaxel.  While the references do not expressly KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  
Applicant’s arguments regarding the rejection of record have been addressed above and the reasons they are not convincing with respect to the current claims is incorporated here.  


Allowable Subject Matter 
No claim is allowed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643